Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 31 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-31-20;  1-4-21;  1-12-22;  1-13-22;  1-14-22;  5-27-22; and 7-13-22  were all in U.S. application, serial number 16/778,496.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

With respect to the IDS filed on 1-14-22, the Foreign Patent Document to Wang et al (CN 109358416 A) recited has been cited on the attached PTO-892 because an English translation has been found during the PE2E search.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first lens being a positive refractive power, the second and/or third lens being negative refractive power, the fourth lens being positive refractive power, the fifth lens being a negative refractive power and sixth lens being a positive refractive power, and the seventh lens being a negative refractive power, wherein these seven lenses meet conditional statements (as recited in independent claims 1 and 14), the specification does not reasonably provide enablement for seven lenses, with no structural limitations, whereby any and all combination of seven lenses that meet the conditional statements, as recited in independent claims 1 and 14.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Please note in MPEP 2164.01(a) Undue Experimentation Factors, wherein: 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In the present application, the claimed invention is tremendously broad, because the claimed invention recites seven lenses with no structural limitations whatsoever, such as refractive index power, or surface shape(s) or focal lengths, or lens materials, or any other structural indication (such as diameter of the lenses, diaphragms used, lens holder configurations, F-Number, etc.), that which would meet the conditional statements of independent claims 1 and 14, each. Further, the claimed invention recites open claim language, which means that more than seven lenses could actually meet the conditions recited, as well as additional optical elements. Though lens programs are available, the number of variables involved to create a lens system to function and meet the conditional statements is considered nearly overwhelming, especially dealing with micro measurements. Plus, there are other factors to consider when designing a lens system, such as the environment for the lens system, i.e. where it is to be utilized; also factors such as temperature, moisture content, method of manufacturing which may be glass grinding, molding, or a combination of these and possible other methods. The direction provided in the specification is enabling for the seven lenses that the Applicants include as their embodiments and working examples, but fails to provide enablement for the full scope of the claimed invention. Other arrangements of lenses may also meet the conditional statements (as noted for example in Chen et al (US 2016/0377839 A1, wherein the first lens is negative and is used as prior art for a rejection). Plus, one of ordinary skill in the art would know how difficult it would be to configure each and every arrangement of seven lenses to meet the conditional statements, because the claimed invention merely recites seven lenses, with no structural details or limitations. The limited structural detail provided in claims 12-14 (with claims 15 and 16 dependent on claim 14), fails to provide proper enablement for the full scope of these claims as well, though the structural limitations begin to assist one of ordinary skill in the art to provide seven lenses which fully meet the scope of the claimed invention. Therefore, it is concluded that the present claimed invention lacks enablement based on the evidence regarding each of the factors provided in the MPEP 2164.01(a), wherein the specification at the time the application was filed, does not teach one of skill in the art how to make and/or use the FULL SCOPE of the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 109358416 A).

With respect to claim 1, Wang et al disclose an optical imaging system (as noted at least in Figure 1; Tables 1 and 3) comprising: a first lens (E1), a second lens (E2), a third lens (E3), a fourth lens (E4), a fifth lens (E5), a sixth lens (E6), and a seventh lens (E7) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (S17), wherein a conditional expression 
f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (E2), and f3 is a focal length of the third lens (E3), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (E1) to the imaging surface of the image sensor (S17), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (S17). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where f=5.39, f2= -5.74, f3=14.29, so f/f2+f/f3= -0.56, which is less than -0.40; and where TTL=6.23, ImgHt=4.60, so TTL/(2*IMG HT)=0.675, which is less than 0.69. It is further noted (in English translation printout from PE2E, note after “Table 3” on approximately page 10) that Wang et al defines TTL as the distance along the optical axis, from the object side of the first lens (E1) to the imaging surface or sensor (S17); and the ImgHt is defined on the imaging surface (or sensor) (S17) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Wang et al disclose the claimed invention of claim 1.
Also, it is noted that Wang et al’s data table, i.e. Table 8, discloses TTL/(2*IMG HT)=0.658 and f/f2+f/f3= -0.4007, which also meets the claimed invention of claim 1.

With respect to claim 2, the optical imaging system of claim 1, wherein a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (E2), and n3 a refractive index of the third lens (E3). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where n2=1.67 and n3=1.64, wherein n2+n3=3.31, which is greater than 3.15. Therefore, Wang et al disclose the claimed invention of claim 2. 

With respect to claim 3, the optical imaging system of claim 2, wherein a conditional expression n2+n3+n4 > 4.85 is satisfied, where n4 is a refractive index of the fourth lens (E4). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where n4=1.55. Also note claim 2. So n2+n3+n4=4.86, which is greater than 4.85. Therefore, Wang et al disclose the claimed invention of claim 3. 

With respect to claim 4, the optical imaging system of claim 2, wherein a conditional expression v1-v2 > 30 is satisfied, where v1 is an Abbe number of the first lens, and v2 is an Abbe number of the second lens (E2). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where v1=56.1 and v2=20.4, wherein v1-v2=35.7, which is greater than 30. Therefore, Wang et al disclose the claimed invention of claim 4. 

With respect to claim 6, the optical imaging system of claim 1, wherein a conditional expression 0.15 < BFL/f < 0.25 is satisfied, where BFL is a distance along the optical axis from an image-side surface of the seventh lens (E7) to the imaging surface of the image sensor (S17). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where BFL=0.98 and f=5.39, wherein BFL/f=0.182, which is greater than 0.15 and less than 0.25. Therefore, Wang et al disclose the claimed invention of claim 6. 

With respect to claim 7, the optical imaging system of claim 1, wherein a conditional expression 0.005 < D1/f < 0.04 is satisfied, where D1 is a distance along the optical axis between an image-side surface of the first lens (E1) and an object-side surface of the second lens (E2). ). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where D1=0.0300 and f=5.39, wherein D1/f=0.00556, which is less than 0.04 and greater than 0.005. Therefore, Wang et al disclose the claimed invention of claim 7. 

With respect to claim 8, the optical imaging system of claim 1, wherein a conditional expression 0.30 < R1/f < 0.40 is satisfied, where R1 is a radius of curvature of an object-side surface of the first lens (E1). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where R1=2.0935 and f=5.39, wherein R1/f=0.388, which is greater than 0.30 and less than 0.40. Therefore, Wang et al disclose the claimed invention of claim 8. 

With respect to claim 9, the optical imaging system of claim 1, wherein a conditional expression 1.4 < │f23│/f1 < 2.8 is satisfied, where f1 is a focal length of the first lens (E1), and f23 is a composite focal length of the second lens (E2) and the third lens (E3). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where │f23│=9.76437 (utilizing the compound lens formula separated by air distance: 
1/f = (1/f1 +1/f2) – d/f1×f2) and f1=4.20, wherein │f23│/f1= 2.325, which is less than 2.8 and greater than 1.4.

With respect to claim 11, the optical imaging system of claim 1, wherein a refractive index of each of at least two lenses of the first to seventh lenses (E1-E7) is 1.67 or higher. Please note for example in data table, i.e. Table 1, in Wang et al.

With respect to claim 12, the optical imaging system of claim 1, wherein the first lens (E1) has a positive refractive power, either one or both of the second lens (E2) and the third lens (E3) has a negative refractive power, and a refractive index of each of the either one or both of the second lens (E2) and the third lens (E3) is 1.67 or higher. Please note for example in data table, i.e. Table 1, in Wang et al.

With respect to claim 13, the optical imaging system of claim 1, wherein the first lens (E1) has a positive refractive power, and the seventh lens (E7) has a negative refractive power. Please note for example in data table, i.e. Table 1, in Wang et al.

With respect to claim 14, Wang et al disclose an optical imaging system (as noted at least in Figure 1; Tables 1 and 3) comprising: a first lens (E1), a second lens (E2), a third lens (E3), a fourth lens (E4), a fifth lens (E5), a sixth lens (E6), and a seventh lens (E7) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (S17), wherein the first lens (E1) has a positive refractive power, and either one or both of the second lens (E2) and the third lens (E3) has a negative refractive power, a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (E2), and n3 is a refractive index of the third lens (E3), and a conditional expression 
TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (E1) to the imaging surface of the image sensor (S17), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (S17). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where f=5.39, n2= 1.67, n3=1.64, so n2+n3= 3.31, which is greater than 3.15; and where TTL=6.23, ImgHt=4.60, so TTL/(2*IMG HT)=0.675, which is less than 0.69. It is further noted (in English translation printout from PE2E, note after “Table 3” on approximately page 10) that Wang et al defines TTL as the distance along the optical axis, from the object side of the first lens (E1) to the imaging surface or sensor (S17); and the ImgHt is defined on the imaging surface (or sensor) (S17) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Wang et al disclose the claimed invention of claim 14.
Also, it is noted that Wang et al’s data table, i.e. Table 8, discloses TTL/(2*IMG HT)=0.658 and n2+n3= 3.31, which also meets the claimed invention of claim 14.

With respect to claim 15, the optical imaging system of claim 14, wherein a conditional expression f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (E2), and f3 is a focal length of the third lens (E3). As noted from at least the data tables, i.e. Tables 1 and 3, in Wang et al, where f=5.39, f2= -5.74, f3=14.29, so f/f2+f/f3= -0.56, which is less than -0.4. Therefore, Wang et al disclose the claimed invention of claim 15.

With respect to claim 16, the optical imaging system of claim 14, wherein a conditional expression v1-v2 > 30 and n2+n3+n4 > 4.85 is satisfied, where v1 is an Abbe number of the first lens, v2 is an Abbe number of the second lens, and n4 is a refractive index of the fourth lens (E4). Therefore, Wang et al disclose the claimed invention of claim 16.


Claim(s) 1-4, 6-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al (US 2018/0180855 A1).

With respect to claim 1, Baik et al disclose an optical imaging system (as noted at least in Figure 1; Table 1 on page 4) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (190), wherein a conditional expression 
f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (190), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1, in Baik et al, where f=3.4900, f2= -6.733, f3=41.230, so f/f2+f/f3= -0.434, which is less than -0.40; and where TTL=4.200, ImgHt=3.42, so TTL/(2*IMG HT)=0.614, which is less than 0.69. It is further noted (on page 2, paragraph [0030]) that Baik et al defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Baik et al disclose the claimed invention of claim 1.

With respect to claim 2, the optical imaging system of claim 1, wherein a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 a refractive index of the third lens (130). As noted from at least the data tables, i.e. Table 1, in Baik et al, where n2=1.668 and n3=1.668, wherein n2+n3=3.336, which is greater than 3.15. Therefore, Baik et al disclose the claimed invention of claim 2. 

With respect to claim 3, the optical imaging system of claim 2, wherein a conditional expression n2+n3+n4 > 4.883 is satisfied, where n4 is a refractive index of the fourth lens (140). As noted from at least the data table, i.e. Table 1, in Baik et al, where n4=1.547. Also note claim 2. So n2+n3+n4=4.883, which is greater than 4.85. Therefore, Baik et al disclose the claimed invention of claim 3. 

With respect to claim 4, the optical imaging system of claim 2, wherein a conditional expression v1-v2 > 30 is satisfied, where v1 is an Abbe number of the first lens, and v2 is an Abbe number of the second lens (120). As noted from at least the data tables, i.e. Table 1, in Baik et al, where v1=56.113 and v2=20.353, wherein v1-v2=35.76, which is greater than 30. Therefore, Baik et al disclose the claimed invention of claim 4. 

With respect to claim 6, the optical imaging system of claim 1, wherein a conditional expression 0.15 < BFL/f < 0.25 is satisfied, where BFL is a distance along the optical axis from an image-side surface of the seventh lens (170) to the imaging surface of the image sensor (190). As noted from at least the data tables, i.e. Table 1, in Baik et al, where BFL=0.8319 and f=3.49, wherein BFL/f=0.238, which is greater than 0.15 and less than 0.25. Therefore, Baik et al disclose the claimed invention of claim 6. 

With respect to claim 8, the optical imaging system of claim 1, wherein a conditional expression 0.30 < R1/f < 0.40 is satisfied, where R1 is a radius of curvature of an object-side surface of the first lens (110). As noted from at least the data table, i.e. Table 1, in Baik et al, where R1=1.3902 and f=3.4900, wherein R1/f=0.398, which is greater than 0.30 and less than 0.40. Therefore, Baik et al disclose the claimed invention of claim 8. 

With respect to claim 9, the optical imaging system of claim 1, wherein a conditional expression 1.4 < │f23│/f1 < 2.8 is satisfied, where f1 is a focal length of the first lens (110), and f23 is a composite focal length of the second lens (120) and the third lens (130). As noted from at least the data table, i.e. Table 1, in Baik et al, where │f23│=8.07641 (utilizing the compound lens formula separated by air distance: 
1/f = (1/f1 +1/f2) – d/f1×f2) and f1=3.203, wherein │f23│/f1= 2.52, which is less than 2.8 and greater than 1.4. Therefore, Baik et al disclose the claimed invention of claim 9. 


With respect to claim 10, the optical imaging system of claim 1, wherein a conditional expression Fno < 2.3 is satisfied, where Fno is an F-number of the optical imaging system. As noted from at least the data table, i.e. Table 1, in Baik et al, where Fno=2.090, which is less than 2.3. Therefore, Baik et al disclose the claimed invention of claim 10. 

With respect to claim 11, the optical imaging system of claim 1, wherein a refractive index of each of at least two lenses of the first to seventh lenses (110-170) is 1.67 or higher. As noted from at least the data table, i.e. Table 1, in Baik et al, where lenses 2, 3, 5 and 6 have a value of 1.668, which is rounded up to 1.67, according to the rules of “Significant Figures.” Since the claimed invention has three significant figures “1.67” than Baik et al rounds up from 1.668 to read “1.67.” Therefore, Baik et al disclose the claimed invention of claim 11. 

With respect to claim 12, the optical imaging system of claim 1, wherein the first lens (110) has a positive refractive power, either one or both of the second lens (120) and the third lens (130) has a negative refractive power, and a refractive index of each of the either one or both of the second lens (120) and the third lens (130) is 1.67 or higher. As noted from at least the data table, i.e. Table 1, in Baik et al, where lenses 2, 3, 5 and 6 have a value of 1.668, which is rounded up to 1.67, according to the rules of “Significant Figures.” Since the claimed invention has three significant figures “1.67” than Baik et al rounds up from 1.668 to read “1.67.” Therefore, Baik et al disclose the claimed invention of claim 12. 

With respect to claim 14, Wang et al disclose an optical imaging system (as noted at least in Figure 1; Table 1 on page 4) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (190), wherein the first lens (110) has a positive refractive power, and either one or both of the second lens and the third lens has a negative refractive power (note in Table 1 on page 4, wherein the second lens (120) has negative power), a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 is a refractive index of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (190), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1, in Baik et al, where, n2= 1.668, n3=1.668, so n2+n3=3.336, which is greater than 3.15; and where TTL=4.200, ImgHt=3.42, so TTL/(2*IMG HT)=0.614, which is less than 0.69. It is further noted (on page 2, paragraph [0030]) that Baik et al defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Baik et al disclose the claimed invention of claim 14.

With respect to claim 15, the optical imaging system of claim 14, wherein a conditional expression f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130). As noted from at least the data table, i.e. Table 1, in Baik et al, where f=3.4900, f2= -6.733, f3=41.230, so f/f2+f/f3= -0.434, which is less than -0.4. Therefore, Baik et al disclose the claimed invention of claim 15.

With respect to claim 16, the optical imaging system of claim 14, wherein a conditional expression v1-v2 > 30 and n2+n3+n4 > 4.85 is satisfied, where v1 is an Abbe number of the first lens, v2 is an Abbe number of the second lens, and n4 is a refractive index of the fourth lens (140). As noted from at least the data table, i.e. Table 1, in Baik et al, where v1=56.113 and v2=20.353, wherein v1-v2=35.76, which is greater than 30; and n4=1.547, n2+n3+n4=4.883, which is greater than 4.85. Therefore, Baik et al disclose the claimed invention of claim 16. 


Claim(s) 1, 2, 4, 7, 9, 10, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al	(US 2018/0180856 A1).

With respect to claim 1, Jung et al disclose an optical imaging system (as noted at least in Figure 1; Table 1 (Figure 3)) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (190), wherein a conditional expression 
f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (190), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1, in Jung et al, where f=9.497, f2= -7.990, f3=22.288, so f/f2+f/f3= -0.762, which is less than -0.40; and where TTL=8.48, ImgHt=3.35, so TTL/(2*IMG HT)=0.6325, which is less than 0.69. It is further noted (on page 1, paragraph [0008]) that Jung et al defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Jung et al disclose the claimed invention of claim 1.

With respect to claim 2, the optical imaging system of claim 1, wherein a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 a refractive index of the third lens (130). As noted from at least the data tables, i.e. Table 1 (Figure 3), in Jung et al, where n2=1.661 and n3=1.5441, wherein n2+n3=3.2051, which is greater than 3.15. Therefore, Jung et al disclose the claimed invention of claim 2. 

With respect to claim 4, the optical imaging system of claim 2, wherein a conditional expression v1-v2 > 30 is satisfied, where v1 is an Abbe number of the first lens, and v2 is an Abbe number of the second lens (120). As noted from at least the data table, i.e. Table 1 (Figure 3), in Jung et al, where v1=56 and v2=20.4, wherein 
v1-v2=35.6, which is greater than 30. Therefore, Jung et al disclose the claimed invention of claim 4. 

With respect to claim 7, the optical imaging system of claim 1, wherein a conditional expression 0.005 < D1/f < 0.04 is satisfied, where D1 is a distance along the optical axis between an image-side surface of the first lens (110) and an object-side surface of the second lens (120). ). As noted from at least the data table, i.e. Table 1 in Fig. 3, in Jung et al, where D1=0.252 and f=9.497, wherein D1/f=0.0265, which is less than 0.04 and greater than 0.005. Therefore, Jung et al disclose the claimed invention of claim 7. 

With respect to claim 9, the optical imaging system of claim 1, wherein a conditional expression 1.4 < │f23│/f1 < 2.8 is satisfied, where f1 is a focal length of the first lens (110), and f23 is a composite focal length of the second lens (120) and the third lens (130). As noted from at least the data table, i.e. Table 1, in Jung et al, where │f23│=12.9082 (utilizing the compound lens formula separated by air distance: 
1/f = (1/f1 +1/f2) – d/f1×f2) and f1=4.622, wherein │f23│/f1= 2.793, which is less than 2.8 and greater than 1.4. Therefore, Jung et al disclose the claimed invention of claim 9. 

With respect to claim 10, the optical imaging system of claim 1, wherein a conditional expression Fno < 2.3 is satisfied, where Fno is an F-number of the optical imaging system. As noted from at least page 4 in paragraph [0068], in Jung et al, where Fno is 2.4 or less, which includes “less than 2.3” almost exclusively. Therefore, Jung et al disclose the claimed invention of claim 10; or as noted below with respect to the rejection under 35 U.S.C. 103(a) in paragraph 14.

With respect to claim 13, the optical imaging system of claim 1, wherein the first lens (110) has a positive refractive power, and the seventh lens (170) has a negative refractive power. Please note for example in data table in Figure 3  in Jung et al.

With respect to claim 14, Jung et al disclose an optical imaging system (as noted at least in Figures 1 and 3; data table Table 1 (Fig. 3)) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (190), wherein the first lens (110) has a positive refractive power, and either one or both of the second lens and the third lens has a negative refractive power (note in Table 1 on page 4, wherein the second lens (120) has negative power), a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 is a refractive index of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (190), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1, in Jung et al, where, n2= 1.661, n3=1.5441, so n2+n3=3.2051, which is greater than 3.15; and where TTL=8.48, ImgHt=3.35, so TTL/(2*IMG HT)=0.6325, which is less than 0.69. It is further noted (on page 1, paragraph [0008]) that Jung et al defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Jung et al disclose the claimed invention of claim 14.

With respect to claim 15, the optical imaging system of claim 14, wherein a conditional expression f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130). As noted from at least the data table in Figure 3, in Jung et al, where f=9.497, f2= -7.990, f3=22.288, so f/f2+f/f3= -0.762, which is less than -0.4. Therefore, Jung et al disclose the claimed invention of claim 15.


Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (US 2019/0025551 A1).

With respect to claim 14, Kuo discloses the claimed invention an optical imaging system (as noted for example in the seventh embodiment on pages 17-19, including Tables 13 and 14; and in Figures 13 and 14) comprising: a first lens (710), a second lens (720), a third lens (730), a fourth lens (740), a fifth lens (750), a sixth lens (760), and a seventh lens (770) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (795), wherein the first lens (710) has a positive refractive power, and either one or both of the second lens (720) and the third lens (730) has a negative refractive power, a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens, and n3 is a refractive index of the third lens, and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging surface of the image sensor, and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (795). As noted in Kuo for example in the 7th Embodiment (Figures 13 and 14; Tables 13 and 14), where TTL=5.72 and ImgHt=4.40, wherein TTL/(2*IMG HT)=0.65; and where n2=1.669 and n3=1.544, wherein n2+n3=3.213, which is greater than 3.15. Therefore, Kuo meets the claimed invention of claim 14.

With respect to claim 16, the optical imaging system of claim 14, wherein a conditional expression v1-v2 > 30 and n2+n3+n4 > 4.85 is satisfied, where v1 is an Abbe number of the first lens (710), v2 is an Abbe number of the second lens (720), and n4 is a refractive index of the fourth lens (740). As noted in Kuo for example in the 7th Embodiment (Figures 13 and 14; Tables 13 and 14), where v1=56.1 and v2=19.5, wherein v1-v2= 36.6, which is greater than 30; and n4=1.669, where n2+n3+n4=3.213+1.669=4.882, which is greater than 4.85. Therefore, Kuo meets the claimed invention of claim 16.


Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2020/0073085 A1; with an effective file date of September 5, 2018).

With respect to claim 1, Huang discloses an optical imaging system (as noted at least in Figure 1; Table 1 on page 9 for 1st Embodiment) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (195), wherein a conditional expression f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (195), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where f=4.54, f2= -16.37, f3=-14.37, so f/f2+f/f3= -0.593, which is less than -0.40; and where TTL=5.4934, ImgHt=4.01, so TTL/(2*IMG HT)=0.685, which is less than 0.69. It is further noted (on page 8, paragraph [0144]) that Huang defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Huang disclose the claimed invention of claim 1.

With respect to claim 2, the optical imaging system of claim 1, wherein a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 a refractive index of the third lens (130). As noted from at least the data tables, i.e. Table 1 on page 9, in Huang, where n2=1.669 and n3=1.634, wherein n2+n3=3.303, which is greater than 3.15. Therefore, Huang disclose the claimed invention of claim 2. 

With respect to claim 3, the optical imaging system of claim 2, wherein a conditional expression n2+n3+n4 > 4.883 is satisfied, where n4 is a refractive index of the fourth lens (140). As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where n4=1.614. Also note claim 2. So n2+n3+n4=4.917, which is greater than 4.85. Therefore, Huang disclose the claimed invention of claim 3. 

With respect to claim 4, the optical imaging system of claim 2, wherein a conditional expression v1-v2 > 30 is satisfied, where v1 is an Abbe number of the first lens, and v2 is an Abbe number of the second lens (120). As noted from at least the data tables, i.e. Table 1, in Huang, where v1=56.1 and v2=19.5, wherein v1-v2=36.6, which is greater than 30. Therefore, Huang disclose the claimed invention of claim 4. 

With respect to claim 6, the optical imaging system of claim 1, wherein a conditional expression 0.15 < BFL/f < 0.25 is satisfied, where BFL is a distance along the optical axis from an image-side surface of the seventh lens (170) to the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where BFL=0.707 and f=4.54, wherein BFL/f=0.1557, which is greater than 0.15 and less than 0.25. Therefore, Huang disclose the claimed invention of claim 6. 

With respect to claim 7, the optical imaging system of claim 1, wherein a conditional expression 0.005 < D1/f < 0.04 is satisfied, where D1 is a distance along the optical axis between an image-side surface of the first lens (110) and an object-side surface of the second lens (120). As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where D1=0.097 and f=4.54, wherein D1/f=0.02136, which is greater than 0.005 and less than 0.04.

With respect to claim 8, the optical imaging system of claim 1, wherein a conditional expression 0.30 < R1/f < 0.40 is satisfied, where R1 is a radius of curvature of an object-side surface of the first lens (110). As noted from at least the data table, i.e. Table 1, in Huang, where R1=1.944 and f=4.54, wherein R1/f=0.428, which is greater than 0.30 and less than 0.40. Therefore, Huang disclose the claimed invention of claim 8. 

With respect to claim 9, the optical imaging system of claim 1, wherein a conditional expression 1.4 < │f23│/f1 < 2.8 is satisfied, where f1 is a focal length of the first lens (110), and f23 is a composite focal length of the second lens (120) and the third lens (130). As noted from at least the data table, i.e. Table 1, in Huang, where │f23│=7.644 (utilizing the compound lens formula separated by air distance: 
1/f = (1/f1 +1/f2) – d/f1×f2) and f1=3.203, wherein │f23│/f1= 2.1472, which is less than 2.8 and greater than 1.4. Therefore, Huang disclose the claimed invention of claim 9. 

With respect to claim 10, the optical imaging system of claim 1, wherein a conditional expression Fno < 2.3 is satisfied, where Fno is an F-number of the optical imaging system. As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where Fno=1.71, which is less than 2.3. Therefore, Huang disclose the claimed invention of claim 10. 

With respect to claim 11, the optical imaging system of claim 1, wherein a refractive index of each of at least two lenses of the first to seventh lenses (110-170) is 1.67 or higher. As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where lenses 2 and 5 have a value of 1.669, which is rounded up to 1.67, according to the rules of “Significant Figures.” Since the claimed invention has three significant figures “1.67” than Huang rounds up from 1.669 to read “1.67.” Therefore, Huang disclose the claimed invention of claim 11. 

With respect to claim 12, the optical imaging system of claim 1, wherein the first lens (110) has a positive refractive power, either one or both of the second lens (120) and the third lens (130) has a negative refractive power, and a refractive index of each of the either one or both of the second lens (120) and the third lens (130) is 1.67 or higher. As noted from at least the data table, i.e. Table 1 on page 9, in Huang, where lenses 2 and 5 have a value of 1.669, which is rounded up to 1.67, according to the rules of “Significant Figures.” Since the claimed invention has three significant figures “1.67” than Huang rounds up from 1.669 to read “1.67.” Therefore, Huang disclose the claimed invention of claim 12. 

With respect to claim 13, the optical imaging system of claim 1, wherein the first lens (110) has a positive refractive power, and the seventh lens (170) has a negative refractive power. As noted in Table 1 on page 9 for the 1st Embodiment of Huang. Therefore, Huang meets claim 13.

With respect to claim 14, Wang et al disclose an optical imaging system (as noted at least in Figure 1; Table 1 on page 9) comprising: a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging surface of an image sensor (195), wherein the first lens (110) has a positive refractive power, and either one or both of the second lens and the third lens has a negative refractive power (note in Table 1 on page 9, wherein the second lens (120) has negative power), a conditional expression n2+n3 > 3.15 is satisfied, where n2 is a refractive index of the second lens (120), and n3 is a refractive index of the third lens (130), and a conditional expression TTL/(2*IMG HT) < 0.69 is satisfied, where TTL is a distance along the optical axis from an object-side surface of the first lens (110) to the imaging surface of the image sensor (190), and IMG HT is one-half of a diagonal length of the imaging surface of the image sensor (190). As noted from at least the data table, i.e. Table 1, in Huang, where, n2= 1.669, n3=1.634, so n2+n3=3.303, which is greater than 3.15; and where TTL=5.4934, ImgHt=4.01, so TTL/(2*IMG HT)=0.685, which is less than 0.69. It is further noted (on page 8, paragraph [0144]) that Huang defines TTL as the distance along the optical axis, from the object side of the first lens (110) to the imaging surface or sensor (190); and the ImgHt is defined on the imaging surface (or sensor) (190) of half of the diagonal length of the effective pixel region; both of which meet the definition as provided by the claimed invention. Therefore, Huang disclose the claimed invention of claim 14.

With respect to claim 15, the optical imaging system of claim 14, wherein a conditional expression f/f2+f/f3 < -0.4 is satisfied, where f is a focal length of the optical imaging system, f2 is a focal length of the second lens (120), and f3 is a focal length of the third lens (130). As noted from at least the data table, i.e. Table 1, in Huang, where f=4.54, f2= -16.37, f3=-14.37, so f/f2+f/f3= -0.593, which is less than -0.4. Therefore, Baik et al disclose the claimed invention of claim 15.

With respect to claim 16, the optical imaging system of claim 14, wherein a conditional expression v1-v2 > 30 and n2+n3+n4 > 4.85 is satisfied, where v1 is an Abbe number of the first lens, v2 is an Abbe number of the second lens, and n4 is a refractive index of the fourth lens (140). As noted from at least the data table, i.e. Table 1, in Huang, where v1=56.1 and v2=19.5, wherein v1-v2=36.6, which is greater than 30 and n2+n3+n4=4.917, which is greater than 4.85. Therefore, Huang disclose the claimed invention of claim 16. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 109358416 A).

With respect to claim 5, Wang et al disclose the claimed invention as recited in claim 1 noted above in paragraph 6, wherein all of the recited limitations are met, except  for specifically meeting the optical imaging system of claim 1, further wherein a conditional expression 1.0 < TTL/f < 1.10 is satisfied. Wang et al does disclose that TTL/f=1.156. Though this value is +0.056 above the upper limit of the conditional expression, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to adjust the upper limit of TTL/f to meet the recited limit of <1.10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In the present case, Wang et al has a desire or purpose for miniaturization, but maintain image quality, and by adjusting the value of TTL/f a value of 0.056, it would therefore be even more compact, yet maintain its image quality. Therefore, to adjust the value of TTL/f in Wang et al would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further improve the operating characteristics in that the optical imaging system is miniaturized while maintaining image quality. The adjustment amount of about 0.056 is close enough to the upper limit of the claimed invention (i.e. <1.10) which may also be accounted by measurement variations, or “standard deviation, of the measured values of the imaging system.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2018/0180856 A1).

With respect to claim 10, Jung et al disclose the claimed invention as discussed and explained above on paragraph 8, except Jung et al teaches a value for the F-number of <2.4. This range of values clearly includes values <2.3, which reads on the claimed invention as recited in claim 10, wherein Fno<2.3. Since Jung et al clearly includes the recited values of Fno<2.3, it would have been at least obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed, to provide a value of Fno<2.3 according to the teaching of Jung et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patents and U.S. Patent Pubs, all of which teach and/or disclose an optical imaging system having at least seven lenses; and wherein some of the references listed below are also related by at least a common assignee and/or at least one inventor:
	Huh et al				U.S. Patent Pub. 2021/0048610 A1
Huh et al				U.S. Patent Pub. 2021/0063690 A1;

Ishizaka				U.S. Patent 9,093,318 B2
Fukaya				U.S. Patent 9,116,329 B2
Ishizaka				U.S. Patent 9,256,055 B2
Ishizaka				U.S. Patent 9,279,963 B2
Fukaya				U.S. Patent 9,638,896 B2
Huang					U.S. Patent 9,835,822 B2
Jung					U.S. Patent 9,952,406 B2
Jung et al				U.S. Patent 10,185,127 B2
Hashimoto				U.S. Patent 10,191,248 B2
Tang et al				U.S. Patent 10,191,252 B2
Baik et al				U.S. Patent 10,247,916 B2
Park					U.S. Patent 10,317,645 B2
Hashimoto				U.S. Patent 10,330,892 B2
Jung et al				U.S. Patent 10,365,458 B2
Kwak et al				U.S. Patent 10,558,014 B2
Huang					U.S. Patent 10,571,661 B2
Chen et al				U.S. Patent 10,606,035 B2
Chen					U.S. Patent 10,656,380 B2
Hashimoto				U.S. Patent 10,656,390 B2
Kuo					U.S. Patent 10,670,837 B2
Chen et al				U.S. Patent 10,678,025 B2
Hashimoto				U.S. Patent 10,678,027 B2
Jung et al				U.S. Patent 10,698,184 B2
Hashimoto				U.S. Patent 10,725,270 B2
Hashimoto				U.S. Patent 10,725,271 B2
Hashimoto				U.S. Patent 10,732,388 B2
Hashimoto				U.S. Patent 10,809,499 B2
Hsuch et al				U.S. Patent 10,838,173 B2
Kuo et al				U.S. Patent 10,852,513 B2
Park					U.S. Patent 10,852,515 B2
Lin et al				U.S. Patent 10,895,718 B2
Huang					U.S. Patent 10,908,392 B2
Huh et al				U.S. Patent 10,935,759 B2
Huang					U.S. Patent 10,935,760 B2
Xu et al				U.S. Patent 10,942,334 B2
Hsuch et al				U.S. Patent 10,942,335 B2
Hashimoto				U.S. Patent 10,962,743 B2
Jung					U.S. Patent 10,983,309 B2
Lyu					U.S. Patent 10,996,441 B2
Tang et al				U.S. Patent 11,016,270 B2
Huang					U.S. Patent 11,036,033 B2
Fukaya				U.S. Patent 11,048,064 B2
Fukaya				U.S. Patent 11,054,613 B2
Fukaya				U.S. Patent 11,073,679 B2
Jung					U.S. Patent 11,092,786 B2
Chen					U.S. Patent 11,112,581 B2
Xu et al				U.S. Patent 11,112,586 B2
Fukaya				U.S. Patent 11,131,834 B2
Huh et al				U.S. Patent 11,150,444 B2
Park et al				U.S. Patent 11,262,541 B2
Chen et al				U.S. Patent 11,333,861 B2
Baik et al				U.S. Patent 11,353,686 B2
Son et al				U.S. Patent 11,366,288 B2

Fukaya				U.S. Patent Pub. 2014/0139719 A1
Nishihata et al			U.S. Patent Pub. 2014/0160580 A1
Ishizaka				U.S. Patent Pub. 2014/0211324 A1
Sekine				U.S. Patent Pub. 2014/0376105 A1
Shinohara et al			U.S. Patent Pub. 2015/0009578 A1
Hashimoto				U.S. Patent Pub. 2015/0070783 A1
Kubota et al				U.S. Patent Pub. 2015/0198787 A1
Shinohara et al			U.S. Patent Pub. 2015/0212298 A1
Suzuki et al				U.S. Patent Pub. 2015/0226936 A1
Fukaya				U.S. Patent Pub. 2015/0226941 A1
Koida et al				U.S. Patent Pub. 2015/0241666 A1
Ishizaka				U.S. Patent Pub. 2015/0247992 A1
Ishizaka				U.S. Patent Pub. 2015/0247993 A1
Kubota et al				U.S. Patent Pub. 2015/0247990 A1
Kubota et al				U.S. Patent Pub. 2015/0268448 A1
Sekine				U.S. Patent Pub. 2015/0316751 A1
Tang et al				U.S. Patent Pub. 2015/0378131 A1
Jung					U.S. Patent Pub. 2016/0025953 A1
Asami					U.S. Patent Pub. 2016/0085054 A1
Son					U.S. Patent Pub. 2016/0109687 A1
Kubota et al				U.S. Patent Pub. 2016/0116717 A1
Hashimoto				U.S. Patent Pub. 2016/0124191 A1
Tang et al				U.S. Patent Pub. 2016/0131874 A1
Tanaka				U.S. Patent Pub. 2016/0139372 A1
Ishizaka				U.S. Patent Pub. 2016/0154214 A1
Chen et al				U.S. Patent Pub. 2016/0377839 A1
Kubota et al				U.S. Patent Pub. 2016/0377841 A1
Huang					U.S. Patent Pub. 2017/0045714 A1
Fukaya				U.S. Patent Pub. 2017/0176723 A1
Shin et al				U.S. Patent Pub. 2017/0235109 A1
Hashimoto				U.S. Patent Pub. 2017/0329108 A1
Jung et al				U.S. Patent Pub. 2018/0074298 A1
Huang					U.S. Patent Pub. 2018/0074299 A1
Tang et al				U.S. Patent Pub. 2018/0106984 A1
Park					U.S. Patent Pub. 2018/0149835 A1
Kwak et al				U.S. Patent Pub. 2018/0164544 A1
Jung					U.S. Patent Pub. 2018/0188500 A1
Fukaya				U.S. Patent Pub. 2018/0246299 A1
Fukaya				U.S. Patent Pub. 2018/0246300 A1
Fukaya				U.S. Patent Pub. 2018/0246301 A1
Fukaya				U.S. Patent Pub. 2018/0267275 A1
Chen et al				U.S. Patent Pub. 2018/0348484 A1
Hsueh et al				U.S. Patent Pub. 2019/0025549 A1
Yoo et al				U.S. Patent Pub. 2019/0056569 A1
Hsu et al				U.S. Patent Pub. 2019/0094494 A1
Jung et al				U.S. Patent Pub. 2019/0113718 A1
Huh et al				U.S. Patent Pub. 2019/0129147 A1
Huh et al				U.S. Patent Pub. 2019/0137736 A1
Xu et al				U.S. Patent Pub. 2019/0146184 A1
Chen et al				U.S. Patent Pub. 2019/0146185 A1
Lyu					U.S. Patent Pub. 2019/0146189 A1
Hashimoto				U.S. Patent Pub. 2019/0154998 A1
Hashimoto				U.S. Patent Pub. 2019/0154999 A1
Hashimoto				U.S. Patent Pub. 2019/0155000 A1
Hashimoto				U.S. Patent Pub. 2019/0170980 A1
Baik et al				U.S. Patent Pub. 2019/0179125 A1
Chen et al				U.S. Patent Pub. 2019/0196144 A1
Chen et al				U.S. Patent Pub. 2019/0196151 A1
Yang					U.S. Patent Pub. 2019/0227279 A1
Xu et al				U.S. Patent Pub. 2019/0243106 A1
Park					U.S. Patent Pub. 2019/0250381 A1
Chen					U.S. Patent Pub. 2019/0278062 A1
Kuo et al				U.S. Patent Pub. 2019/0302424 A1
Jung et al				U.S. Patent Pub. 2019/0302427 A1
Hashimoto				U.S. Patent Pub. 2019/0310444 A1
Huang					U.S. Patent Pub. 2019/0331899 A1
Tang et al				U.S. Patent Pub. 2019/0346663 A1
Hsu et al				U.S. Patent Pub. 2019/0361199 A1
Son et al				U.S. Patent Pub. 2019/0369362 A1
Baik et al				U.S. Patent Pub. 2019/0369366 A1
Son et al				U.S. Patent Pub. 2019/0391365 A1
Jung et al				U.S. Patent Pub. 2020/0003995 A1
Yoo et al				U.S. Patent Pub. 2020/0012080 A1
Huang					U.S. Patent Pub. 2020/0150401 A1
Chen et al				U.S. Patent Pub. 2020/0174228 A1
Hsueh et al				U.S. Patent Pub. 2020/0209542 A1
Chen et al				U.S. Patent Pub. 2020/0257089 A1
Tang et al				U.S. Patent Pub. 2020/0285030 A1
Jung et al				U.S. Patent Pub. 2020/0292794 A1
Lyu et al				U.S. Patent Pub. 2020/0233186 A1
Hsueh et al				U.S. Patent Pub. 2021/0018731 A1
Baik et al				U.S. Patent Pub. 2021/0026114 A1
Kuo et al				U.S. Patent Pub. 2021/0041674 A1
Baik et al				U.S. Patent Pub. 2021/0048648 A1
Lin et al				U.S. Patent Pub. 2021/0096333 A1
Huang					U.S. Patent Pub. 2021/0109328 A1
Jung et al				U.S. Patent Pub. 2021/0116684 A1
Huang					U.S. Patent Pub. 2021/0149155 A1
Jung					U.S. Patent Pub. 2021/0199929 A1
Tang et al				U.S. Patent Pub. 2021/0239941 A1
Huang					U.S. Patent Pub. 2021/0263288 A1
Jung					U.S. Patent Pub. 2021/0341711 A1
Chen					U.S. Patent Pub. 2021/0364739 A1
Son et al				U.S. Patent Pub. 2021/0389558 A1
Huh et al				U.S. Patent Pub. 2022/0003974 A1
Chen					U.S. Patent Pub. 2022/0057608 A1
Hsueh et al				U.S. Patent Pub. 2022/0057609 A1
Chen et al				U.S. Patent Pub. 2022/0137371 A1
Park et al				U.S. Patent Pub. 2022/0137375 A1
Yang et al				U.S. Patent Pub. 2022/0214521 A1
Hosono et al				U.S. Patent Pub. 2022/0244492 A1
Chen et al				U.S. Patent Pub. 2022/0244505 A1
Son et al				U.S. Patent Pub. 2022/0252832 A1
Yoo et al				U.S. Patent Pub. 2022/0252845 A1
Lee					U.S. Patent Pub. 2022/0283406 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm (ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872